SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of September 13, 2010 Commission File Number 001-14978 SMITH & NEPHEW plc (Registrant's name) 15 Adam Street London, England WC2N 6LA (Address of registrant's principal executive offices) [Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.] Form 20-F X Form 40-F [Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1).] Yes No X [Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7).] Yes No X [Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing information to the Commission pursuant to Rule 12g3-2 (b) under the Securities Exchange Act of 1934.] Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2 (b) : 82- n/a. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Smith & Nephew Plc (Registrant) Date: September 13, 2010 By: /s/ Susan Henderson Susan Henderson Company Secretary NOTIFICATION OF TRANSACTIONS OF DIRECTORS/PERSONS DISCHARGING MANAGERIAL REPONSIBILITY AND CONNECTED PERSONS SMITH & NEPHEW PLC 13 September 2010 Smith & Nephew plc was notified on 10 September 2010 that the following persons discharging managerial responsibilities ("PDMRs") exercised options and purchased/disposed of the resultant American Depository Shares ("ADSs") as follows: Name of PDMR: Mark Augusti R. Gordon Howe Exercise Date: 9 September 2010 10 September 2010 Plan 2hare Plan 2hare Plan Number of options over ordinary shares exercised 4,000 ADS 4,000 ADS Option price per ordinary share US$33.625 US$34.22 No. of ordinary shares disposed: 3,467 at $42.250193 per ADS 4,000 at $42.914 per ADS Total holding following notification: 8,809 American Depository Shares ("ADSs") (representing 44,045 ordinary shares) 3,775 American Depository Shares ("ADSs") (representing 18,875 ordinary shares) Notes i. One ADS represents five ordinary shares of US$0.20 each. ii. The total percentage holding following notification is less than 0.01%. iii. The transactions took place in London, UK. iv. This announcement is made in accordance with the requirements of DTR 3.1.2 R. Gemma Parsons Deputy Company Secretary Tel:
